Case 2:20-cv-05948-VAP-JEM Document 42 Filed 07/27/21 Page 1 of 3 Page ID #:403




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES – GENERAL

  Case No.       2:20-cv-05948-VAP-JEMx                          Date July 27, 2021
  Title Luis Marquez v. Carwood Center, LLC et al



  Present: The Honorable         VIRGINIA A. PHILLIPS, UNITED STATES DISTRICT JUDGE

                CHRISTINE CHUNG                                     Not Reported
                  Deputy Clerk                                      Court Reporter

    Attorney(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
                  None Present                                       None Present

  Proceedings:       MINUTE ORDER GRANTING MOTION FOR SUMMARY JUDGMENT (IN
                     CHAMBERS)


        On June 28, 2021 Defendant Carwood Center LLC filed a Motion for Summary
 Judgment. (Mot., Dkt. 37.) Plaintiff filed a Response to the Motion on June 30, 2021.
 (Response, Dkt. 39.) The Court finds this matter appropriate for resolution without
 hearing pursuant to Local Rule 7-15. Having considered all papers filed in connection
 with this Motion, the Court GRANTS the Motion.

                                     I. BACKGROUND
         Plaintiff is a paraplegic who uses a wheelchair for mobility. (Compl., Dkt. 1 ¶ 1.)
 Plaintiff alleges that Defendant owns real property located at 4212 Woodruff Avenue,
 Lakewood, California. (Id. ¶ 3.) In December 2019, Plaintiff visited a restaurant
 business located at the property. (Id. ¶ 8.) Plaintiff contends that on the date of his visit,
 he encountered barriers to access, including a lack of wheelchair accessible restrooms.
 (Id. ¶ 10.) Plaintiff accordingly brought suit against Defendant alleging claims under the
 Americans with Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act
 (“Unruh Act”). (See generally, id.)




  Page 1 of 3                      CIVIL MINUTES – GENERAL          Initials of Deputy Clerk CCH
Case 2:20-cv-05948-VAP-JEM Document 42 Filed 07/27/21 Page 2 of 3 Page ID #:404




       As the Court previously dismissed Plaintiff’s Unruh Act claim, only Plaintiff’s
 ADA claim for injunctive relief remains. (See Dkt. 22.) Defendant now moves for
 summary judgment on the ground that the barriers alleged in the Complaint have been
 remedied, and Plaintiff’s ADA claim is accordingly moot. (See Mot.)

                                II.      LEGAL STANDARD
          A motion for summary judgment or partial summary judgment shall be granted
 when there is no genuine issue as to any material fact and the moving party is entitled to
 judgment as a matter of law. Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477
 U.S. 242, 247-48 (1986). Generally, the burden is on the moving party to demonstrate
 that it is entitled to summary judgment. Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.
 1998). “The moving party may produce evidence negating an essential element of the
 nonmoving party’s case, or . . . show that the nonmoving party does not have enough
 evidence of an essential element of its claim or defense to carry its ultimate burden of
 persuasion at trial.” Nissan Fire & Marine Ins. Co. v. Fritz Companies, Inc., 210 F.3d
 1099, 1106 (9th Cir. 2000) (reconciling Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970)
 and Celotex Corp. v. Catrett, 477 U.S. 317 (1986)). The nonmoving party must then “do
 more than simply show that there is some metaphysical doubt as to the material facts” but
 must show specific facts which raise a genuine issue for trial. Matsushita Elec. Indus.
 Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

                                      III.   DISCUSSION
         “[A] case is moot when the issues presented are no longer ‘live’ or the parties lack
 a legally cognizable interest in the outcome.” Clark v. City of Lakewood, 259 F.3d 996,
 1011 (9th Cir. 2001) (internal quotation marks and citation omitted). “Because a private
 plaintiff can sue only for injunctive relief (i.e., for removal of the barrier) under the ADA,
 a defendant’s voluntary removal of alleged barriers prior to trial can have the effect of
 mooting a plaintiff's ADA claim.” Oliver v. Ralph’s Grocery Co., 654 F.3d 903, 905 (9th
 Cir. 2011) (citations omitted). Here, the parties agree that Plaintiff’s claim is moot
 because Defendant has eliminated the barriers at its property. (See Response at 6
 (“Plaintiff does not oppose Defendant’s motion on the grounds that Plaintiff’s ADA
 claims are now moot because the barriers were removed after this lawsuit was filed.”).)
 Defendant provides supporting evidence, including photographs and measurements,
 demonstrating that the violations have been remedied. (See Dkt. 37 at 15, 22–35.)

        For these reasons, the Court finds Plaintiff’s ADA claim moot. See, e.g., Marquez
 v. Ralphs Grocery Co., No. 819CV01300-JLS-DFMx, 2020 WL 8028235, at *2 (C.D.
 Cal. Nov. 25, 2020) (granting defendant’s motion for summary judgment on mootness



  Page 2 of 3                         CIVIL MINUTES – GENERAL       Initials of Deputy Clerk CCH
Case 2:20-cv-05948-VAP-JEM Document 42 Filed 07/27/21 Page 3 of 3 Page ID #:405




 grounds where the alleged ADA violations were remedied). The Court accordingly
 GRANTS Defendant’s Motion.

                               IV.    CONCLUSION
       Defendant’s Motion is GRANTED. The Court will issue a final judgment
 concurrently.

        IT IS SO ORDERED.




  Page 3 of 3                  CIVIL MINUTES – GENERAL      Initials of Deputy Clerk CCH
